United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 28, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40922
                         Summary Calendar



KERRY DEWAYNE LAURY,

                                    Petitioner-Appellant,

versus

R. D. MILES, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 1:04-CV-379-TH-WCR
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kerry Dewayne Laury, federal prisoner # 24149-077, appeals

the district court’s denial of his 28 U.S.C. § 2241 petition.          He

argues that the district court erred in its determination that

his § 2241 petition did not warrant application of the § 2255

savings clause.   See 28 U.S.C. § 2255.   Laury contends that “he

was charged with a crime that was not a crime” and is therefore

innocent of the offense of conviction.    See Reyes-Requena v.

United States, 243 F.3d 893, 904 (5th Cir. 2001).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40922
                                  -2-

     Laury has not carried his burden of demonstrating that

§ 2255 relief would be “inadequate or ineffective.”     See

28 U.S.C. § 2255; Jeffers v. Chandler, 253 F.3d 827, 830 (5th

Cir. 2001).      Although he cites Bailey v. United States, 516 U.S.

137 (1995), he has not shown that his claim was foreclosed by

circuit law when he filed his first motion pursuant to 28 U.S.C.

§ 2255.   See Reyes-Requena, 243 F.3d at 904.

     Laury’s motion for leave to file a supplemental exhibit is

DENIED.

     Laury’s FED. R. APP. P. 28(j) letter to this court fails to

satisfy the requirements of Rule 28(j) as it does not indicate

how the claim or the cited cases affect or enhance the arguments

set forth in his brief.    See FED. R. APP. P. 28(j).

     AFFIRMED.